Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 1 of 17 Page ID #:1



   Abbas Kazerounian, Esq. (SBN: 249203)
 1
   ak@kazlg.com
 2 KAZEROUNI LAW GROUP, APC
   245 Fischer Avenue, Unit D1
 3
   Costa Mesa, CA 92626
 4 Telephone: (800) 400-6808
   Facsimile: (800) 520-5523
 5
 6 Yana A. Hart, Esq. (SBN: 306499)
   yana@kazlg.com
 7 KAZEROUNI LAW GROUP, APC
 8 2221 Camino Del Rio, Suite 101
   San Diego, CA 92108
 9 Telephone: (619) 233-7770
10 Facsimile: (619) 297-1022
11 Counsel for Plaintiff and the Putative Class
12
13
                              UNITED STATES DISTRICT COURT
14
                             CENTRAL DISTRICT OF CALIFORNIA
15
      Melizza Weaver, Individually and                  Case No. 5:20-cv-01284
16    on behalf of others similarly
17    situated,                                         CLASS ACTION COMPLAINT
18                           Plaintiff,                 VIOLATION OF THE TELEPHONE
19                                                      CONSUMER PROTECTION ACT OF 1991,
                                                        47 U.S.C. § 227 ET SEQ.
20           v.
21                                                      DEMAND FOR JURY TRIAL
      Palm Royale Collective, Inc.,
22
                             Defendant.
23
24
25
26
27
28

                                                    1
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 2 of 17 Page ID #:2



 1                                     NATURE OF THIS ACTION
 2          1.      Melizza Weaver (“Ms. Weaver” or “Plaintiff”) individually and on
 3 behalf of the proposed Class defined below, brings this class action lawsuit for
 4 damages resulting from the unlawful actions of Defendant Palm Royale Collective,
 5 Inc. (“PRC” or “Defendant”). PRC negligently, knowingly, and/or willfully placed
 6 unsolicited automated text messages to Plaintiff’s cellular phone in violation of the
 7 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Plaintiff
 8 alleges as follows upon personal knowledge as to herself and her own experiences
 9 and, as to all other matters, upon information and belief including due investigation
10 conducted by her attorneys.
11          2.      This case is brought to enforce the consumer privacy provisions afforded
12 by the TCPA, a federal law that was designed to curtail abusive telemarketing
13 practices precisely like those described herein.
14          3.      PRC has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15 64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to bombard
16 consumers’ mobile phones with non-emergency advertising and marketing text
17 messages without prior express written consent.
18                                    JURISDICTION AND VENUE
19          4.      This Court has federal question subject matter jurisdiction over this class
20 action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
21 statute, the TCPA.
22          5.      This Court has personal jurisdiction over PRC because (1) during the
23 relevant time period, PRC’s principal place of business was in the State of California.
24 PRC’s telemarketing campaign, which caused harm to Plaintiff and purported class
25 members across the country, emanated from Palm Desert, California. As such, PRC
26 has purposefully availed itself of the laws and markets of the State of California and
27 this District.
28

                                                    2
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 3 of 17 Page ID #:3



 1             6.       Venue is proper in the United States District Court for the Central
 2 District of California pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant has
 3 its principal place of business in the city of Palm Desert, County of Riverside,
 4 California. As such, PRC resides in the Central District of California.
 5                                                  PARTIES
 6             7.       Plaintiff is an individual who, at all relevant times, resided in Palm
 7 Springs, California.
 8             8.       Upon information and belief, Palm Royale Collective, Inc. is a
 9 corporation organized under the laws of the State of California with its principal place
10 of business in Palm Desert, California.
11             9.       PRC is a cannabis dispensary.1 PRC is, and at all times mentioned herein
12 was, a “person,” as defined by 47 U.S.C. § 153(39).
13                                              TCPA BACKGROUND
14             10.      In 1991, Congress enacted the TCPA to regulate the explosive growth
15 of the telemarketing industry.
16             11.      The TCPA was designed to prevent calls and messages like the one
17 described within this complaint, and to protect the privacy of citizens like Plaintiff.
18 “Voluminous consumer complaints about abuses of telephone technology – for
19 example, computerized calls dispatched to private homes – prompted Congress to
20 pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
21             12.      In enacting the TCPA, Congress intended to give consumers a choice as
22 to how creditors and telemarketers may call them, and made specific findings that
23 “[t]echnologies that might allow consumers to avoid receiving such calls are not
24 universally available, are costly, are unlikely to be enforced, or place an inordinate
25 burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end,
26 Congress found that:
27
28   1
         https://www.palmroyalecollective.com

                                                    3
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 4 of 17 Page ID #:4



                    Banning such automated or prerecorded telephone calls to
 1
                    the home, except when the receiving party consents to
 2                  receiving the call or when such calls are necessary in an
                    emergency situation affecting the health and safety of the
 3
                    consumer, is the only effective means of protecting
 4                  telephone consumers from this nuisance and privacy
                    invasion.
 5
 6 Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
 7 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s
 8 purpose).
 9          13.     Congress also specifically found that “the evidence presented to the
10 Congress indicates that automated or prerecorded calls are a nuisance and an invasion
11 of privacy, regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132
12 S. Ct. at 744.
13          14.     As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
14 regarding calls to a non-debtor similar to this one:
15                  The Telephone Consumer Protection Act […] is well
16                  known for its provisions limiting junk-fax transmissions.
                    A less litigated part of the Act curtails the use of automated
17
                    dialers and prerecorded messages to cell phones, whose
18                  subscribers often are billed by the minute as soon as the call
                    is answered – and routing a call to voicemail counts as
19
                    answering the call. An automated call to a landline phone
20                  can be an annoyance; an automated call to a cell phone adds
                    expense to annoyance.
21
22 Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
23          15.     The TCPA makes it “unlawful for any person within the United States .
24 . . to make any call (other than a call made for emergency purposes or made with the
25 prior express consent of the called party) using any automatic telephone dialing
26 system or an artificial or prerecorded voice . . . to any telephone number assigned to
27 a paging service, cellular telephone service, specialized mobile radio service, or other
28

                                                    4
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 5 of 17 Page ID #:5



 1 radio common carrier service, or any service for which the called party is charged for
 2 the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).
 3          16.     Text messages are calls and are subject to the TCPA.                      See, e.g.,
 4 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon &
 5 Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
 6          17.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to
 7 advertisement and telemarketing calls—of which Defendant’s texts to Plaintiff are—
 8 that “[n]o person or entity may . . . [i]nitiate or cause to be initiated, any telephone
 9 call that includes or introduces an advertisement or constitutes telemarketing, using
10 an automatic telephone dialing system or an artificial or prerecorded voice, to any of
11 the lines or telephone numbers described in paragraphs (a)(1)(i) through (iii) of this
12 section, other than a call made with the prior express written consent of the called
13 party . . . .”
14          18.     47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
15 agreement, in writing, bearing the signature of the person called that clearly
16 authorizes the seller to deliver or cause to be delivered to the person called
17 advertisements or telemarketing messages using an automatic telephone dialing
18 system or an artificial or prerecorded voice, and the telephone number to which the
19 signatory authorizes such advertisements or telemarketing messages to be delivered.”
20          19.     To state a claim for a violation of the TCPA, a plaintiff must only show
21 that he or she received a call made using an ATDS or featuring a prerecorded voice;
22 consent is an affirmative defense to liability under the TCPA. See Meyer v. Portfolio
23 Recovery Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did
24 not show a single instance where express consent was given before the call was
25 placed.”)
26          20.     The TCPA provides for damages in the amount of $500 for each
27 negligent violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
28

                                                    5
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 6 of 17 Page ID #:6



 1                                     FACTUAL ALLEGATIONS
 2          21.     Plaintiff is, and has been at all times relevant to this action, the regular
 3 and sole user of her cellular telephone number—(760) 886-XXXX.
 4          22.     On or about May 19, 2020, at approximately 9:13PM, PRC sent an
 5 automated unsolicited extensive marketing text message to Plaintiff’s cellular
 6 telephone number from the number 760-239-5711. A true and correct copy of the
 7 May 19, 2020 text message sent by PRC is reproduced below:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 7 of 17 Page ID #:7



 1          23.     On or about May 20, 2020, at approximately 8:16AM, PRC sent an
 2 automated text message to Plaintiff’s cellular telephone number from the number
 3 760-239-5711. A true and correct copy of the May 20, 2020 text message sent by
 4 PRC is reproduced below:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 8 of 17 Page ID #:8



 1          24.     On or about May 21, 2020, at approximately 9:48PM, PRC sent an
 2 automated text message to Plaintiff’s cellular telephone number from the number
 3 760-239-5711. A true and correct copy of the May 21, 2020 text message sent by
 4 PRC is reproduced below:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          25.     The website link in the text message (www.PalmRoyaleCollective.com)
26 directs to a page on PRC’s website, which users browse items available for sale
27 online.
28

                                                    8
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 9 of 17 Page ID #:9



 1          26.     Also on June 1, 2020, Defendant sent yet another text advising Plaintiff
 2 regarding its closing on June 1, and reopening the next business day.
 3          27.     Plaintiff did not give Defendant prior express written consent to send
 4 text messages to her cellular telephone number by using an automatic telephone
 5 dialing system.
 6          28.     The text messages PRC sent to Plaintiff consisted of pre-written
 7 marketing spam templates of impersonal text, and was identical to text messages
 8 Defendant sent to other consumers.
 9          29.     The language in the message was automatically generated and inputted
10 into pre-written text template without any actual human intervention in the drafting
11 or sending of the messages; the same exact messages were sent to thousands of other
12 consumers.
13          30.     The telephone system PRC used to send the message constitutes an
14 ATDS as defined by 47 U.S.C. § 227(a)(1).
15          31.     Upon information and good faith belief, and in light of the nature and
16 character of the text message at issue—standardized, impersonal, and consistent in
17 structure and format—the advertisement and marketing text messages at issue were
18 sent by using “equipment which has the capacity—(1) to store numbers to be called
19 or (2) to produce numbers to be called, using a random or sequential number
20 generator—and to dial such numbers automatically (even if the system must be turned
21 on or triggered by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053
22 (9th Cir. 2018).
23          32.     Upon information and belief, no human directed the text message to
24 Plaintiff’s number.
25          33.     In addition, upon information and belief, the hardware and software
26 combination utilized by PRC has the capacity to store and dial sequentially generated
27 numbers, randomly generated numbers or numbers from a database of numbers.
28

                                                    9
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 10 of 17 Page ID #:10



 1          34.     PRC did not have Plaintiff’s prior express consent to place automated
 2 text messages to Plaintiff on her cellular telephone.
 3          35.     Receipt of Defendant’s unauthorized message drained Plaintiff’s phone
 4 battery and caused Plaintiff additional electricity expenses and wear and tear on her
 5 phone and battery.
 6          36.     Defendant did not place the text message for an emergency purpose.
 7          37.     Through the aforementioned conduct, Defendant violated 47 U.S.C. §
 8 227(b)(1)(A)(iii).
 9                                              STANDING
10          38.     Standing is proper under Article III of the Constitution of the United
11 States of America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which
12 is traceable to the conduct of Defendant; and (c) is likely to be redressed by a
13 favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016);
14 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
15          The “Injury In Fact” Prong
16          39.     Plaintiff’s injury in fact must be both “concrete” and “particularized” in
17 order to satisfy the requirements of Article III of the Constitution, as articulated in
18 Spokeo. Spokeo, 136 S.Ct. at 1547.
19          40.     For an injury to be “concrete” it must be a de facto injury, meaning that
20 it actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th
21 Cir. 2012). In this case, Defendant sent a text message to Plaintiff’s cellular
22 telephone, using an ATDS. Such text messages are a nuisance, an invasion of privacy,
23 and an expense to Plaintiff. All three of these injuries are concrete and de facto.
24          41.     For an injury to be “particularized” means that the injury must “affect
25 the Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In
26 this case, Defendant invaded Plaintiff’s privacy and peace by texting her cellular
27 telephone, and did this with the use of an ATDS. Furthermore, Plaintiff was
28 distracted and annoyed by having to take time, opening and reading the text message.

                                                   10
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 11 of 17 Page ID #:11



 1 All of these injuries are particularized and specific to Plaintiff, and will be the same
 2 injuries suffered by each member of the putative class.
 3          The “Traceable to the Conduct of Defendant” Prong
 4          42.     The second prong required to establish standing at the pleadings phase
 5 is that Plaintiff must allege facts to show that its injuries are traceable to the conduct
 6 of Defendant.
 7          43.     The above text message was directly and explicitly linked to Defendant.
 8 The number from which the text was sent and the link embedded in the text both
 9 belong to PRC. This text message is the sole source of Plaintiff’s and the Class’s
10 injuries. Therefore, Plaintiff has illustrated facts that show that her injuries are
11 traceable to the conduct of Defendant.
12          The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
13          Prong
14          44.     The third prong to establish standing at the pleadings phase requires
15 Plaintiff to allege facts to show that the injury is likely to be redressed by a favorable
16 judicial opinion.
17          45.     In the present case, Plaintiff’s Prayers for Relief include a request for
18 damages for each text message made by Defendant, as authorized by statute in 47
19 U.S.C. § 227. The statutory damages were set by Congress and specifically redress
20 the financial damages suffered by Plaintiff and the members of the putative class.
21          46.     Because all standing requirements of Article III of the U.S. Constitution
22 have been met, Plaintiff has standing to sue Defendant on the stated claims.
23                                  CLASS ACTION ALLEGATIONS
24          47.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and
25 as a representative of the following class:
26                  All persons throughout the United States (1) to whom
27                  Defendant delivered, or caused to be delivered, a text
                    message, (2) directed to a number assigned to a cellular
28                  telephone service, (3) by using an automatic telephone
                                                   11
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 12 of 17 Page ID #:12



                    dialing system, (4) within four years preceding the date of
 1
                    this complaint through the date of class certification.
 2
 3          48.     Excluded from the class are Defendant, its officers and directors,
 4 members of their immediate families and their legal representatives, heirs,
 5 successors, or assigns, and any entity in which Defendant has or had a controlling
 6 interest.
 7          49.     Plaintiff reserves the right to redefine the classes and to add subclasses
 8 as appropriate based on discovery and specific theories of liability.
 9          50.     Numerosity: Upon information and belief, the members of the class are
10 so numerous that joinder of all of them is impracticable.
11          51.     The exact number of the members of the class is unknown to Plaintiff at
12 this time, and can (and will) be determined through appropriate discovery. However,
13 given that, on information and belief, Defendant texted thousands of class members
14 nationwide during the class period, it is reasonable to presume that the members of
15 the Class are so numerous that joinder of all members is impracticable. The
16 disposition of the claims in a class action will provide substantial benefits to the
17 parties and the Court.
18          52.     Ascertainability: The members of the class are ascertainable because the
19 class is defined by reference to objective criteria.
20          53.     In addition, the members of the class are identifiable in that, upon
21 information and belief, their cellular telephone numbers, names and addresses can be
22 identified in business records maintained by Defendant and by third parties.
23          54.     Typicality: Plaintiff’s claims are typical of the claims of the members of
24 the class. Plaintiff has had to suffer the burden of receiving text messages to her
25 cellular telephone from an ATDS. Thus her injuries are typical to Class Members. As
26 it did for all members of the class, Defendant used an ATDS to deliver a text message
27 to Plaintiff’s cellular telephone number.
28

                                                   12
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 13 of 17 Page ID #:13



 1          55.     Plaintiff’s claims, and the claims of the members of the class, originate
 2 from the same conduct, practice and procedure on the part of Defendant.
 3          56.     Plaintiff’s claims are based on the same theories, as are the claims of the
 4 members of the class.
 5          57.     Plaintiff and Class Members were harmed by the acts of Defendant in at
 6 least the following ways: Defendant harassed Plaintiff and Class Members by
 7 illegally texting their cellular phones using an ATDS. Plaintiff and the Class were
 8 damaged thereby.
 9          58.     Adequacy: Plaintiff is qualified to, and will fairly and adequately protect
10 the interests of the members of the class with whom he is similarly situated, as
11 demonstrated herein. Plaintiff acknowledges that he has an obligation to make known
12 to the Court any relationships, conflicts, or differences with any Class Member.
13          59.     Plaintiff’s interests in this matter are not directly or irrevocably
14 antagonistic to the interests of the members of the class.
15          60.     Plaintiff will vigorously pursue the claims of the members of the class.
16          61.     Plaintiff has retained counsel experienced and competent in class action
17 litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules
18 governing class action discovery, certification, and settlement. In addition, the
19 proposed class counsel is experienced in handling clams involving consumer actions
20 and violations of the TCPA.
21          62.     Plaintiff’s counsel will vigorously pursue this matter.
22          63.     Plaintiff’s counsel will assert, protect and otherwise represent the
23 members of the class.
24          64.     Plaintiff has incurred, and throughout the duration of this action, will
25 continue to incur costs and attorneys’ fees that have been, are, and will be, necessarily
26 expended for the prosecution of this action for the substantial benefit of each Class
27 Member.
28

                                                   13
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 14 of 17 Page ID #:14



 1          65.      Predominance: The questions of law and fact common to the members
 2 of the class predominate over questions that may affect individual members of the
 3 class. The elements of the legal claims brought by Plaintiff and Class Members are
 4 capable of proof at trial through evidence that is common to the Class rather than
 5 individual to its members.
 6          66.      Commonality: There are common questions of law and fact as to all
 7 members of the Class, including but not limited to the following:
 8                   a.     What is Defendant’s conduct, pattern, and practice as it pertains
 9                          to delivering advertisement and telemarketing text messages;
10                   b.     Whether, within the statutory period, Defendant used an ATDS
11                          as defined by the TCPA to send text messages to Class Members;
12                   c.     Whether Defendant’s conduct violated the TCPA;
13                   d.     Whether Defendant should be enjoined from engaging in such
14                          conduct in the future; and
15                   e.     The availability of statutory penalties.
16          67.      Superiority: A class action is superior to all other available methods for
17 the fair and efficient adjudication of this matter because:
18                • If brought and prosecuted individually, the claims of the members of the
19                   class would require proof of the same material and substantive facts.
20                • The pursuit of separate actions by individual members of the class
21                   would, as a practical matter, be dispositive of the interests of other
22                   members of the class, and could substantially impair or impede their
23                   ability to protect their interests.
24                • The pursuit of separate actions by individual members of the class could
25                   create a risk of inconsistent or varying adjudications, which might
26                   establish incompatible standards of conduct for Defendant.
27                • These varying adjudications and incompatible standards of conduct, in
28                   connection with presentation of the same essential facts, proof, and legal

                                                   14
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 15 of 17 Page ID #:15



 1                   theories, could also create and allow the existence of inconsistent and
 2                   incompatible rights within the class.
 3                • The damages suffered by each individual member of the class may be
 4                   relatively modest, thus, the expense and burden to litigate each of their
 5                   claims individually make it difficult for the members of the class to
 6                   redress the wrongs done to them.
 7                • Absent a class action, most Class Members would likely find the cost of
 8                   litigating their claims prohibitively high and would therefore have no
 9                   effective remedy at law.
10                • The pursuit of Plaintiff’s claims, and the claims of the members of the
11                   class, in one forum will achieve efficiency and promote judicial
12                   economy.
13                • There will be little difficulty in the management of this action as a class
14                   action.
15          68.      Defendant has acted or refused to act on grounds generally applicable to
16 the members of the class, making final declaratory or injunctive relief appropriate.
17          69.      Plaintiff and the Class Members have all suffered and will continue to
18 suffer harm and damages as a result of Defendant’s unlawful conduct.
19          70.      This suit seeks only damages and injunctive relief for recovery of
20 economic injury on behalf of Class Members and it expressly is not intended to
21 request any recovery for personal injury and claims related thereto.
22                                               COUNT I
23             VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
24                                   47 U.S.C. § 227(B)(1)(A)(III)
25                      (ON BEHALF OF PLAINTIFF AND THE TCPA CLASS)
26          71.      Plaintiff incorporates herein all preceding factual allegations.
27
28

                                                   15
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 16 of 17 Page ID #:16



 1          72.      Defendant and/or its agents placed unsolicited text messages to
 2 Plaintiff’s cellular telephone and the other members of the TCPA Class using an
 3 ATDS.
 4          73.      Defendant made these text messages en masse without the consent of
 5 Plaintiff and the other members of the TCPA Class.
 6          74.      Defendant’s conduct was negligent, or willful or knowing.
 7          75.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
 8 Defendant’s conduct, Plaintiff and the other members of the TCPA Class are each
 9 entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
10 violation.
11          76.      Plaintiff and members of the putative TCPA class are also entitled to
12 and do seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or
13 other persons or entities acting on Defendant’s behalf from violating the TCPA, 47
14 U.S.C. § 227, by sending texts, except for emergency purposes, to any cellular
15 telephone numbers using an ATDS in the future.
16          77.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
17 64.1200(a)(2) by utilizing an ATDS to make advertising and marketing texts to
18 Plaintiff’s cellular telephone number without prior express written consent.
19          78.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii)
20 and 47 C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to
21 damages in an amount to be proven at trial.
22                                     PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
24                a) Determining that this action is a proper class action;
25                b) Designating Plaintiff as a class representative under Federal Rule of
26                   Civil Procedure 23;
27                c) Designating Plaintiff’s counsel as class counsel under Federal Rule of
28                   Civil Procedure 23;

                                                   16
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
Case 5:20-cv-01284-CBM-SHK Document 1 Filed 06/26/20 Page 17 of 17 Page ID #:17



 1                d) Adjudging and declaring that Defendant violated 47 U.S.C. §
 2                   227(b)(1)(A)(iii);
 3                e) Enjoining Defendant from continuing its violative behavior, including
 4                   continuing to deliver text messages to Plaintiff’s cellular telephone
 5                   number, and to the cellular telephone numbers of the members of the
 6                   class, without prior express written consent;
 7                f) Awarding Plaintiff and the members of the class damages under 47
 8                   U.S.C. § 227(b)(3)(B) in the amount of $500.00 per unlawful text
 9                   message to Plaintiff, and each class member;
10                g) Awarding Plaintiff and the members of the class treble damages under
11                   47 U.S.C. § 227(b)(3)(C);
12                h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and
13                   expenses under Rule 23 of the Federal Rules of Civil Procedure;
14                i) Awarding Plaintiff and the members of the class any pre-judgment and
15                   post-judgment interest as may be allowed under the law; and
16                j) Awarding such other and further relief as the Court may deem just and
17                   proper.
18                                    DEMAND FOR JURY TRIAL
19          79.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a
20 trial by jury of any and all triable issues.
21
                                                          KAZEROUNI LAW GROUP, APC
22
23 Date: June 26, 2020                                    By: s/ Abbas Kazerounian
                                                               Abbas Kazerounian, Esq.
24
                                                               Counsel for Plaintiff and the
25                                                             Putative Class
26
27
28

                                                   17
     ______________________________________________________________________________________________
     Complaint for Damages                                          Weaver v. Palm Royal Collective, Inc.
